Citation Nr: 0830020	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  97-20 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for left rib cage 
scars.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont.  In December 2002, the Board denied all issues 
presented.  In June 2004, the United States Court of Appeals 
for Veterans Claims (Court) granted a joint motion for 
remand, and vacated that part of the Board's decision which 
denied the issues listed on the title page.  In November 
2004, the Board remanded the veteran's appeal for further 
evidentiary development.  In April 2005, the veteran notified 
VA that he had moved and the appeal was transferred to the RO 
in Hartford, Connecticut.

In June 2006, the Board denied, inter alia, the issues listed 
on the title page.  The veteran appealed, and in December 
2007, the Court granted a Joint Motion for Remand.

As previously noted in June 2006, the representative in May 
2006, raised a claim of entitlement to service connection for 
tinnitus.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties to the joint motion agreed that a new medical 
opinion should be secured on the issue of entitlement to 
service connection for chronic headaches, and that attempts 
should be undertaken to secure any records prepared by the 
USS America's Master at Arms in January 1974 with respect to 
a purported left rib cage wound.  Accordingly, further 
development is required.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center, as well as the 
Naval Historical Center, Ships History 
Branch, 805 Kidder Breese SE, Washington 
Navy Yard, Washington, D.C. 20374-5060, 
and attempt to locate a purported report 
prepared by the USS America's Master at 
Arms sometime between January 26, 1974 
and January 31, 1974 which would provide 
further detail concerning a claimed left 
rib cage injury.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain any government records would be 
futile. The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims or explain why further efforts 
would be futile.  The claimant must then 
be given an opportunity to respond.

2.  Thereafter, the veteran should be 
afforded a VA neurological examination to 
determine the nature and etiology of any 
headache disorder.  In this respect, the 
service medical records indicate that in 
January 1974, the veteran sustained a 
laceration to the left temporal area.  
The veteran was treated with fluids and 
sutures at a local hospital.  The service 
medical records state that no major 
arteries were involved and the 
superficial temporal artery was intact.  
The veteran was admitted to a service 
hospital for post-concussion observation, 
and he had no significant symptoms.  He 
was discharged to light duty after one 
day of observation.  In February 1974 the 
sutures were removed and steri-strips 
applied.  The service examiner then noted 
that the temple wound had healed.  A June 
1975 treatment record thereafter noted 
that the veteran was seeking plastic 
surgery for the removal of a scar.  

In determining the etiology of any 
current headache disorder any necessary 
special studies and tests should be 
undertaken.  The examiner should comment 
on the objective manifestations of any 
current headache disability present.  The 
examiner must then address whether it is 
at least as likely as not that any 
current headache disorder is related to 
service, particularly due to his in-
service injury in January 1974.  In this 
respect, the examiner should note that 
the appellant claims that following the 
1974 incident he was not given a blood 
transfusion because of a discrepancy 
between his actual blood type and the 
type noted on his dog tags.  In light of 
this claim the examiner should also 
address how long it would take to type 
and cross match the appellant's blood 
type in the event a blood transfusion was 
necessary and the appellant's blood type 
was not known to emergency room treating 
physicians.  Is it medically logical that 
a blood transfusion would not be provided 
because the type was unknown if steps 
could have been easily taken to ascertain 
the individual's blood type?  Does the 
record objectively support the 
appellant's assertion that he lost so 
much blood that he was medically 
"pronounced dead?"  (See January 2000 
hearing testimony.)  Does the record 
objectively support the claim that the 
appellant fell into a medically declared 
coma following the January 1974 incident?  

The claims folder, must be made available 
to the examiners prior to any 
examination.  All findings should be 
reported in detail.  In order to avoid 
the appearance of impropriety, the 
examination conducted should not be 
performed by an examiner who has 
previously examined or treated the 
veteran. 

3.  The RO should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, the RO should 
readjudicate the claims.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

